Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Philpott (reg. no. 59945) on 12/22/2021.

The claims have been amended as follow: 

1.	(Currently Amended)	A method comprising:

receiving a control command indicating: 
a cell index; and
a TCI state for the first cell; and
applying, for transmission or reception, the TCI state to one or more control channels of each cell of the plurality of cells.

2.	(Previously Presented)	The method of claim 1, further comprising determining, based on the one or more configuration parameters, a cell group parameter indicating one or more cell indexes of the plurality of cells,
wherein the applying the TCI state to the one or more control channels of each cell of the plurality of cells is based on the cell group parameter. 

3.	(Previously Presented)	The method of claim 1, further comprising:
determining, based on the TCI state, one or more uplink control channels of each cell of the plurality of cells; and
determining, based on the TCI state, one or more downlink control channels of each cell of the plurality of cells.

4.	(Previously Presented)	The method of claim 1, wherein each cell of the plurality of cells is quasi-co-located using a same serving beam for physical downlink control channel (PDCCH) reception; and


5.	(Previously Presented)	The method of claim 1, wherein each cell of the plurality of cells is quasi-co-located using a same serving beam for physical uplink control channel (PUCCH) transmission; and
wherein the applying the TCI state comprises applying the TCI state to one or more uplink control channels of each cell of the plurality of cells.

6.	(Currently Amended)	The method of claim 1, wherein the TCI state indicated by the control command is associated with a cell group parameter indicating one or more cell indexes of the plurality of cells, wherein the one or more cell indexes comprises the cell index for the first cell.

7.	(Previously Presented)	The method of claim 1, wherein the TCI state indicated by the control command is associated with a reference signal, and 
wherein demodulation reference signal (DM-RS) antenna ports, of one or more channels associated with control resource sets (CORESETs) of each cell of the plurality of cells, are quasi-co-located with the reference signal.

8.	(Previously Presented)	The method of claim 1, wherein the one or more configuration parameters comprise one or more beam failure recovery (BFR) configuration parameters; and 
wherein the method further comprises:

receiving, via one or more downlink control channels, an indication of a completion of the BFR procedure; and
based on the one or more BFR configuration parameters and the indication of the completion of the BFR procedure, stopping monitoring of downlink control channels of each cell, of the plurality of cells, other than the first cell.

9.	(Currently Amended)	A method comprising:
receiving, by a wireless device, one or more configuration parameters indicating a plurality of cells, of one or more cell groups, to be updated with a same transmission configuration indication (TCI) state; 
receiving, by the wireless device, a control command indicating: 
a cell index for a first cell of the plurality of cells; and
a TCI state for the first cell; and
receiving, using the TCI state indicated by the control command, downlink transmission via one or more downlink control channels of each cell of the plurality of cells.

10.	(Currently Amended)	The method of claim 9, further comprising: 
determining, based on the one or more configuration parameters, a cell group parameter indicating one or more cell indexes of the plurality of cells; and 
applying, based on the one or more cell indexes comprising the cell index for the first cell and at least one cell index for at least one second cell of the plurality of cells, the TCI state to the one or more 

11.	(Previously Presented)	The method of claim 9, further comprising:
determining, based on the TCI state, one or more uplink control channels of each cell of the plurality of cells; and
applying the TCI state to the one or more uplink control channels of each cell of the plurality of cells.

12.	(Currently Amended)	The method of claim 9, wherein the TCI state indicated by the control command is associated with a cell group parameter indicating one or more cell indexes of the plurality of cells, wherein the one or more cell indexes comprises the cell index for the first cell.

13.	(Previously Presented)	The method of claim 9, wherein the TCI state indicated by the control command is associated with a reference signal, and
wherein demodulation reference signal (DM-RS) antenna ports, of one or more downlink channels associated with control resource sets (CORESETs) of the plurality of cells, are quasi-co-located with the reference signal.

14.	(Previously Presented)	The method of claim 9, wherein the method further comprises:
sending an uplink signal for a beam failure recovery (BFR) procedure;
receiving, via one or more downlink control channels, an indication of a completion of the BFR procedure; and


15.	(Currently Amended)	A method comprising: 
receiving, by a wireless device, one or more configuration parameters indicating a plurality of cells, of one or more cell groups, to be updated with a same transmission configuration indication (TCI) state;
receiving a control command indicating: 
a cell index for a first cell of the plurality of cells; and
a TCI state for the first cell; and
sending, using the TCI state indicated by the control command, uplink transmission via one or more uplink channels of each cell of the plurality of cells.

16.	(Previously Presented)	The method of claim 15, further comprising:
determining, based on the TCI state, one or more uplink control channels of each cell of the plurality of cells; and
applying the TCI state to the one or more uplink control channels of each cell of the plurality of cells.

17.	(Currently Amended)	The method of claim 15, further comprising: 
determining, based on the one or more configuration parameters, a cell group parameter indicating one or more cell indexes of the plurality of cells; and 
the cell index for the first cell and at least one cell index for at least one second cell of the plurality of cells, the TCI state to the one or more uplink channels of the at least one second cell of the plurality of cells.

18.	(Currently Amended)	The method of claim 15, further comprising determining, based on the TCI state indicated by the control command, a cell group parameter indicating one or more cell indexes of the plurality of cells, wherein the one or more cell indexes comprises the cell index for the first cell. 

19.	(Previously Presented)	The method of claim 15, wherein the TCI state indicated by the control command, is associated with a reference signal, and 
wherein demodulation reference signal (DM-RS) antenna ports, of one or more channels in control resource sets (CORESETs) of the plurality of cells, are quasi-co-located with the reference signal.

20.	(Previously Presented)	The method of claim 15, wherein the one or more configuration parameters comprise one or more beam failure recovery (BFR) configuration parameters; and wherein the method further comprises:
receiving, via one or more downlink control channels, an indication of a completion of a BFR procedure; and
based on the one or more BFR configuration parameters and the indication of the completion of the BFR procedure, stopping monitoring of 

21.	(Previously Presented)	The method of claim 15, wherein the control command is a medium access control (MAC) control element (CE) activation command.

22.	(Previously Presented)	The method of claim 15, further comprising applying the TCI state to one or more channels of each cell of the plurality of cells based on:
the control command indicating the TCI state for the first cell; and
the plurality of cells comprising the first cell.

23.	(Previously Presented)	The method of claim 1, wherein the control command is a medium access control (MAC) control element (CE) activation command.

24.	(Previously Presented)	The method of claim 1, further comprising: 
after the applying the TCI state and via the one or more control channels of each cell of the plurality of cells, at least one of: 
receiving a downlink transmission; or 
sending an uplink transmission.


the control command indicating the TCI state for the first cell; and
the plurality of cells comprising the first cell.

26.	(Previously Presented)	The method of claim 9, wherein the control command is a medium access control (MAC) control element (CE) activation command.

27.	(Previously Presented)	The method of claim 9, further comprising applying the TCI state to one or more channels of each cell of the plurality of cells based on:
the control command indicating the TCI state for the first cell; and
the plurality of cells comprising the first cell.

28.	(Previously Presented)	The method of claim 1, wherein the plurality of cells are associated with beam failure recovery.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 9 and 15 are allowable because the prior art fail to teach or render obvious to the claim limitation: “receiving, by a wireless device, one or more configuration parameters indicating a plurality of cells, of one or more cell groups, to be updated with a same transmission configuration indication (TCI) state; receiving a control command indicating: a cell index for a first cell of the plurality of cells; and a TCI state for the first cell; and applying, for transmission or reception, the TCI state to one or more control channels of each cell of the plurality of cells.”

Wu et al. US 20200413469 A1 in para. [0031 & 0035] and Fig.2 teaches user equipment 210, such as user device 110, primary serving cell 220, such as primary serving cell 120, and secondary serving cells 230, 240, and 250, such as secondary serving cell 130. In particular, Wu in para. [0032-0033] where the one or more serving cells associated with a beam management group share one or more characteristics. For example, the beam management group may be defined as one or more serving cells that share one or more common transmission configuration index (TCI) states for physical downlink control channels (PDCCH). However, the prior art fails to teach the claim limitation cited above.

Chen et al. US 20210013951 A1 in para. [0053] teaches monitoring a scrambled PDCCH in the SCell is stopped, monitoring a scrambled PDCCH in the primary cell is stopped. However, the prior art fails to teach the claim limitation cited above.

Tseng et al. US 10820271 B2 teaches in claim 1 - a first cell group, the first cell group being managed by the first base station; determining, based on the first indicator, whether to stop monitoring at least one first downlink control channel of at least one first active cell of the first cell group during at least one first DRX on-period that is configured for the first cell group. However, the prior art fails to teach the claim limitation cited above.

Chen et al. US 20210135818 A1 in para. [0035] teaches the antenna port quasi-co-location parameter is related to a first cell and/or a second cell, or is related to a first reference signal index and a second reference signal index. However, the prior art fails to teach the claim limitation cited above.

Yang US 20210067231 A1 [0082] teaches the condition for triggering sending of a beam failure recovery request. However, the prior art fails to teach the claim limitation cited above.

Koskela et al. US 20200403682 A1 [0012 & 0067] apparatus that may include means for receiving an indication of SCell beam failure indication or alternatively a MAC CE indicating new candidate resources of failed SCell. However, the prior art fails to teach the claim limitation cited above.



KOSKELA et al. US 20210091844 A1 [0119] teaches UE receives new BFD-RS and/or PDCCH TCI state configuration for a failed SCell, the timer as well as reporting of candidates is stopped. In another example the network deactivates the SCell by explicit signaling as a response to UE indication of beam failure (either with new candidates or no candidates). The UE can determine this as successful completion of SCell BFR. However, the prior art fails to teach the claim limitation cited above.

Venogopal et al. US 20200229257 A1 [0103] teaches a failing beam may be an example of an L1 event because the failure of the beam may be detected based on a change in L1 measurement criteria for that beam. However, the prior art fails to teach the claim limitation cited above.

Zhang et al. US 20190306924 A1 in para. [0168] and FIG. 8 teaches a secondary cell (SCell) beam failure detection (BFD), in accordance with some aspects. Referring to FIG. 8, the example procedure 800 takes place between a base station 802 and a UE 804. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-28 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468